—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Dutchess County (Amodeo, J.), dated September 17, 1996, which, inter alia, granted custody of the parties’ minor child to the father.
Ordered that the order is affirmed, without costs or disbursements.
There is a sound and substantial basis in' the record for the Family Court’s decision awarding custody to the father (see, Matter of Castillo v Hernandez, 220 AD2d 746; Matter of Williamson v Williamson, 215 AD2d 767; Matter of Canazon v Canazon, 215 AD2d 652), and therefore the determination will not be disturbed on appeal.
The mother’s remaining contention is without merit. Sullivan, J. P., Pizzuto, Santucci and Joy, JJ., concur.